              Case 18-24108-GLT                         Doc 6          Filed 11/05/18 Entered 11/05/18 15:21:03                     Desc Main
                                                                       Document     Page 1 of 24



 Fill In this Information to Identify the case:
 Debtor name          Gemini Holdings Inc.

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)          18-24108
                                                                                                                                C   Check if this is an
                                                                                                                                    amended filing


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-Individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included In the document, and any
amendments of those documents. This form must state the Individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud In
              --

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. § 152,1341,
1519, and 3571.


                   Declaration and signature

        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         •          Schedule NB: Assets—Real and Personal Property (Official Form 206N8)
         •          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
         •          Schedule 5/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
         •          Schedule C: Executory Contracts and Unexpired Leases (Official Form 206G)
         •          Schedule H: Codebtors (Official Form 2D6H)
         •          Summary of Assets and Liabilities for Non-Individuals (Official Form 2O6Sum)
         C          Amended Schedule
         C          Chapter 11 or Chapter 9 Cases: List of Creditors Mw Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
         C          Other document that requires a declaration

        I declare under penalty of perjury that the foregoing is true and correct.

         Executed on         November 5, 2018                        XIs! Thomas M. Certo
                                                                       Signature of individual signing on behalf of debtor

                                                                       Thomas M. Certo
                                                                       Printed name

                                                                       President and Chief Executive
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software CDpflIghI Ic) 1996-2017 Best case, LLc w-ww beetcase corn
                                               -
                                                                                                                                             Best case Bankruptcy
              Case 18-24108-GLT                               Doc 6        Filed 11/05/18 Entered 11/05/18 15:21:03        Desc Main
                                                                           Document     Page 2 of 24
 Fill in this Information to Identify the case:
  Debtor name         Gemini Holdings Inc.

  United States Bankruptcy Court for the:                  WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)          18-24108
                                                                                                                     Q    Check if this is an
                                                                                                                          amended filing


Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                      12115

  -.          Summary of Assets

  1.    Schedule NB: Assets-Real and Personal Property (Official Form 2OSNB)

        la. Real property:
            Copy line 88 from Schedule NB                                                                                  $                     0.00

        lb. Total personal property:
            Copy line 91A from Schedule NB                                                                                 $              3,000.00

        lc. Total of all property:
            Copy line 92 from Schedule NB                                                                                  $              3,000.00


iriwa         Summary of Liabilities


 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        Copy the total dollar amount listed in Column A, Amount of claim. from line 3 of Schedule 0                        S                     0.00


 3.     Schedule S/F: Creditors Who Have Unsecured Claims (Official Form 206E1F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part I from line 5a of Schedule &F                                                   S                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule S/F                                +$           481,617.46


 4.    Total liabilities
       Lines 2 + 3a + 3b                                                                                              $             481,617.46




 Official Form 2O6Sum                                        Summary of Assets and Liabilities for Non-Individuals                          page 1
Software Copyright (C) 1996-2017 Best Case, LLC   -   VN,w.bestcase Corn                                                       Best Case flankwplcy
             Case 18-24108-GLT                         Doc 6        Filed 11/05/18 Entered 11/05/18 15:21:03              Desc Main
                                                                    Document     Page 3 of 24
 Fill in this information to identify the case:
 Debtor name         Gemini Holdings Inc.

 United States Bankruptcy Court for the:           WESTERN DISTRICT OF PENNSYLVANIA

 Case number      (LI known)    18-24108
                                                                                                                     C Check if this is an
                                                                                                                         amended filing



Official Form 206NB
Schedule A/B: Assets                                      -   Real and Personal Property                                                  12115
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property In which the debtor holds rights and powers exercisable for the debtors own benefit. Also Include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule AIB, list any executory contracts
or unexpired leases. Also list them on Schedule 0: Executory Contracts and Unexpired Leases (Official Form 2066).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (it known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part

 For Part I through Part 11, list each asset under the approprIate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
fl            Cash and cash equivalents
1 Does the debtor have any cash or cash equivalents?

    • No. Go to Part 2.
    C Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtors Interest

a            Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    • No. Go to Part 3.
    C Yes Fill in the information below.

IJ!Ti        Accounts receivable
10. Does the debtor have any accounts receivable?

    •No. GotoPart4,
    C Yes Fill in the information below.

1Fmt         Investments
13. Does the debtor own any investments?

    • No. Go to Part 5.
    C Yes Fill in the information below.

IliL         Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    • No. Go to Part 6.
    C Yes Fill in the information below.


IWI1(        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    • No. Go to Part 7.

Official Form 206NB                                           Schedule NB Assets   -   Real and Personal Property                            page 1
Software copyright (ci 1996-2017 Boat Case, LLC wiw bostcaso corn
                                              -
                                                                                                                                  Best case Bankruptcy
              Case 18-24108-GLT                                Doc 6        Filed 11/05/18 Entered 11/05/18 15:21:03                       Desc Main
                                                                            Document     Page 4 of 24
 Debtor          Gemini Holdings Inc.                                                                    Case number (If known) 18-24108
                 Name

       C Yes Fill in the information below.

IWW         Office furniture, fixtures, and equipment; and collectibles
38 Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       DNo. Gob PartS,
       • Yes Fill in the information below.

             General description                                                     Net book value of          Valuation method used      Current value of
                                                                                     debtors Interest           for current value          debtors Interest
                                                                                     (W1ere available)

 39.         Office furniture
             See Attached List                                                                     $3,781.00                                           $1,000.00



 40.         Office fixtures

 41.         Office equipment, including all computer equipment and
             communication systems equipment and software
             See Attached List                                                                    $47,045.00                                           $1,000.00



 42.         Collectibles Examples; Antiques and figurines; paintings, prints, or other artwork;
             books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
             collections; other collections, memorabilia, or collectibles
             42.1. See attached list                                                     $2,547.00                                                     $1,000.00




 43          Total of Part 7.                                                                                                       I                 $3,000.00
             Add lines 39 through 42. Copy the total to line 86.

 44.         Is a depreciation schedule available for any of the property listed In Part 7?
             DNo
             • Yes

 45.         Has any of the property listed in Part 7 been appraised by a professional within the last year?
             • No
             C Yes
1F111:       Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       DNo. Gotopad9,
       • Yes Fill in the information below.

             General descriptIon                                                     Net book value of          Valuation method used      Current value of
             Include year, make, model, and identification numbers                   debtor’s Interest          for current value          debtors Interest
             (i.e., yIN, HIN, or N-number)                                           (Where available)

 47.         Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206N8                                                   Schedule NB Assets   -   Real and Personal Property                                   page 2
Software Copyright   cl   1996-2017 Best   case.   LIC w,’w teotcase corn
                                                       .
                                                                                                                                                  Best case Bsnkruptcy
             Case 18-24108-GLT                        Doc 6       Filed 11/05/18 Entered 11/05/18 15:21:03                   Desc Main
                                                                  Document     Page 5 of 24
 Debtor         Gemini Holdings Inc.                                                       Case number (If known) 18-24108
                Name

            47.1.    Lease on a 2017 Jeep Grand Cherokee-
                     Monthly Payment of
                     $725-VIN-1C4RJFJ63HC874517
                     Lease on a 2017 Cadilac
                     Escalade-Monthly Payment of
                     $1 152.50-VIN-IGYS4BKJGHR358431
                     Lease on a 2017 Mercedes-B-CLSG3C4-
                     Monthly Payment of
                     $21 12.46-VIN-WDDLJ7GBXHA1 9400                                     $0.00                                              $0.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.       Total of Part8.                                                                                                              $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed In Part 8?

            C Yes

 53.        Has any of the property listed in PartS been appraised by a professional within the last year?
            • No
            C Yes

iPW          Real property
54. Does the debtor own or lease any real property?

    •No, Goto Part 10.
    C Yes Fill in the information below.


IFfltP       Intangibles and Intellectual property
59, Does the debtor have any interests In intangibles or Intellectual property?

    •No, GotoPartil.
    C Yes Fill in the information below.


IFTitI         All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    •No. Goto Part 12.
    C Yes Fill in the information below.




Official Form 206A/B                                       Schedule A/B Assets Real and Personal Property
                                                                              -                                                            page 3
SoFtware Copyright Ic) 1996-2017 Boat Case. LLC w beatcase corn
                                             .
                                                                                                                                 Best Case Bankruptcy
               Case 18-24108-GLT                         Doc 6       Filed 11/05/18 Entered 11/05/18 15:21:03                         Desc Main
                                                                     Document     Page 6 of 24
   Debtor          Gemini Holdings Inc.                                                         Case number ii known) 18-24108
                   Name


  ina              Summary

  In Part 12 copy all of the totals from the earlier parts of the form
        Type of property                                                             Current value of               Current value of real
                                                                                     personal property              property
   80. Cash, cash equivalents, and financial assets.
       Copy fine 5, Part I                                                                           $0.00

   81. Deposits and prepayments. Copy line 9, Pan?.                                                  $0.00
   82. Accounts receivable. Copy line 12, Pan 3.
                                                                                                     $0.00
  83. Investments. Copy line 17, Pan 4.
                                                                                                     $0.00
  84.    Inventory. Copy line 23, Pan 5,                                                             $0.00
  85.    FarmIng and fishing-related assets. Copy line 33, Pan a                                     $0.00
  86.    Office furniture, fixtures, and equipment; and collectibles.
         Copy line 43, Pan 7.                                                                    $3,000.00

  67. Machinery, equipment and vehicles. Copy tine 51. Pan 8.                                        $0.00

  88    Real property. Copy line 56. Pan 9                                                                                                   $0.00

  89.   Intangibles and intellectual property. Copy line 66, Part 10.                                $0.00
  90. All other assets. Copy line 78, Pan 11.                                   +                    $0.00

  91. Total. Add lines 80 through 90 for each column                                          $3,000.00          91b.
                                                                                                             +                              $0.00


  92. Total of all property on Schedule AIR. Add lines 91a,91b92
                                                                                                                                               $3,000.00




Off cial Form 206N8                                           Schedule NB Assets Real and Personal Property
                                                                                 -                                                                      page 4
Soltware Copyright Ic) 1996-2017 Best Case, LI.C www bettcase corn
                                               -
                                                                                                                                             Best Case Bankruptcy
                                           2016 DEPRECIATION AND AMORTIZATION REPORT
Desc Main




                                           OTiiC       sr.PRLC:;,T:cr;
                                                                                              Dab                                      u030 iVfl         5    Si.ijan I I g   Pod icio ii Ii;      BaRS F i
                                             1:                      L.tSIIilIi’iI                     .loIisd                                                                                                         Bic; .:ir; P      Cw clii      Ciccii Yrac         f   ccc
                                                                                            c.qu:ren              LiIe   .,   Nc   Ucisi   Ui Basis    %       xpcnse
                                                                                                                          v                                                       HORS            )PPTIiCIIIIPO;I    Aisuricilaii,rI     Srz 179       IiiJp,ciiDn     t.I.rIpTiIiIaici
                                                                                                                                                      Exr.I                                                          flrIprpEc.aiLpn     rxpnse                        Ibepieccaicon
                                                   I ART     WORK                           05/31/3    2000]     7,00    tj .7             2547.                                                       2547.               254].                                  0.          254].
Filed 11/05/18 Entered 11/05/18 15:21:03




                                                   2 COMPUTER. EQUIPMENT                    10/0219’   20003     5.00    E L7              2,209.                                                      2,209.             2,209.                                 0.           2,209.
                                                   3 11071CR     FuRNITURE                  10/21/9    20001     700     Mc [7             1   105                                                     1   705.           1 ,10.                                 0.           1,O5.
                                                   4 OROAIUZATION COSTS                     01/03/9’   246       5DM          13           1,500.                                                     1,600.              1,600.                                 0.           1,600.
                                                        AZ PILO]0                           O:2O/9     20U!      5,07    Hit?              1217,                  1,2:1.                                                                                         0,
             Page 7 of 24




                                                   S !Th1IITURE                             o3/2919r 2000]       7,00    HI   L7           2,676,                 2,676.                                                                                         0.
                                                       PRINTOR                              06/15/9    20001     5,00     if?                  206,                  266.                                                                                        0.
                                                   a PALM PILOT                             07/19/9; 2000]       5,00    in .7                 241.                  Z41.                                                                                        0.
                                                   9 HARD URVE                              07/19/9!   20001     5,00    Ml?                   123.                  123.                                                                                        0,
Document




                                                  10 CISCO ROUTER        &   M00fl5         09/01/5!   2000]     5,00    II’. .7           2,205.                2,295.                                                                                          0.
                                                  31   COMPUTERS    &    EQUIPMENT          06/01/5!   20001     5.00    III.?             6,163.                 6,163.                                                                                         0,
                                                  12 EQUIPHE11T                             09/14/05   20Db]     7.00    F .7           32,681.                 32,681.                                                                                          0.
Doc 6




                                                       -   TOTAL u1HER       DERREC:ATIUN
                                                                                                                                        4,9i3.                  41,5:2.                               1,401.              1,401,                                 0.
Case 18-24108-GLT



                                                                                                                                   0    A.:cii’. Ci.UUS5’J                                      ITO, SH:v;Jge.      BorijIl.   CornrirCiai R€vcI]iii7:iiiwi   Dccucio:i. GO         /OIiU
           Case 18-24108-GLT                    Doc 6      Filed 11/05/18 Entered 11/05/18 15:21:03                             Desc Main
 Fill in this information to identify the case:
                                                           Document     Page 8 of 24
 Debtor name      Gemini Holdings Inc.

 United States Bankruptcy Court for the:     WESTERN DISTRICT OF PENNSYLVANIA

Case number (if known)      18-24108
                                                                                                                           9   Check if this is an
                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12115
Be as complete and accurate as possible.
1. Do any credItors have claims secured by debtors property?
     • No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
     C Yes. Fill in all of the information below.




Official Form 206D                              Schedule 0: Creditors Who Have Claims Secured by Property                                      page 1 of 1
SDflwaro copyrl9ht Id 1996-2017 Deal case. LLC w.w tesicose corn
                                        -
                                                                                                                                         east case Bankruptcy
             Case 18-24108-GLT                       Doc 6        Filed 11/05/18 Entered 11/05/18 15:21:03                                            Desc Main
 FIll In this information to Identify the case:
                                                                  Document     Page 9 of 24
 Debtor name         Gemini Holdings Inc.

 United States Bankruptcy Court for the:          WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           18-24108
                                                                                                                                                  Q Check if this is an
                                                                                                                                                      amended filing

Official Form 206E1F
Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                       12115
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Assets Real and     -



Personal Property (Official Form 206N8) and on Schedule fi: Executoty Contracts and Unexpired Leases (Official Form 2oGG). Number the entries in Parts I and
2 in the boxes on the left, if more space Is needed for Part I or Part 2, fill out and attach the Additional Page of that Part included in this form.

IFTht         List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U S.C. § 507).

          • No. Go to Part 2.

          D Yes.   Go to hne 2.


tFThê List All Creditors with NONPRIORITY Unsecured Claims
   3. List in alphabetical order all of the creditors with nonpriority unsecured claims, if the debtor has more than 6 creditors with nonpriority unsecured claims, fill
      out and attach the Additional Page of Part 2.
                                                                                                                                                  Amount of claim

           Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:   Check all that apply                    $1,276.98
           AT&T                                                            D   Contingent
           do NCO F1n109                                                   D   Unliquidated
           P0 Box 15391                                                    D Disputed
           Wilmington, DE 19850
                                                                           Basis for the claim:
           Date(s) debt was incurred   —




           Last 4 digits of account number 4773                            Is the claim subject to offset?   • No     C Yes

 3.2       Nonprlortty creditor’s name and mailing address                 As of the petition filIng date, the claIm is:   Check al/that apply.                 $480,340.48
           HrIp Fourth Avenue, LLC                                         • Contingent
           c/a Highwoods Properties Inc.                                   • Unhquidated
           3100 Smoketree Court
           Raleigh, NC 27604                                                   Disputed
           Date(s) debt was incurred   —                                   Basis for the claim:   —




           Last 4 digits of account number_                                is the claim subject to offset?       No   C   Yes


_______
           Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Check all that apply                      Unknown
           Internal Revenue Service                                        C Contingent
           Centralized Insolvency Operation                                C   Unliquidated
           P.O. Box 7346                                                   C Disputed
           Philadelphia, PA 19101-7346
                                                                           Basis for the claim:
           Date(s) debt was incurred   —                                                          —




           Last 4 digits of account number_                                Is the claim subiect to offset?   • No     C Yes

[34       I Nonpriority creditors name and mailing address                 As of the petition filing date, the claim Is: Checkallthat apply                        Unknown
           Jeffrey Snyder                                                  • Contingent
           494 Sequoia Drive                                               • Unliquidated
           Pittsburgh, PA 15236
                                                                           • Disputed
           Date(s) debt was incurred   —




           Last 4 digits of account number_                                Basis for the claim:   —




                                                                           Is the claim subject to offset?   • No     C Yes




Official Form 206E/F                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                            page 1 of 2
Soltware Cop1tighl Ic) 1996-2017 Best Case. LLC ww beslcase.com
                                             -
                                                                                                         20346                                                BesI Case Uenkwptcy
             Case 18-24108-GLT                         Doc 6         Filed 11/05/18 Entered 11/05/18 15:21:03                                           Desc Main
  Debtor
                                                                    Document      Page 10 of 24
              Gemini Holdings Inc.                                                                      Case number            (it known)    18-24108
              Name
 3 5       Nonprlority creditors name and mailing address                    As of the petition filing date, the claim is: check all that apply                     Unknown
           Pennsylvania Department of Revenue                                D Contingent
           P.O. Box 280509                                                   Li   Uniiquidated
           Harrisburg, PA 171 28-0509                                        Li Disputed
           Date(s) debt was incurred     —


                                                                             Basis for the claim:   —



           Last 4 digits of account number        —



                                                                             Is the claim subject to offset?              No   Li Yes


tiia List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts I and 2. Exampies of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors,

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                     On which line in Parti or Part 2 is the          Last 4 digits of
                                                                                                        related creditor (If any) listed?                account number, if
                                                                                                                                                         any
 4.1       Gross and Patterson, LLC
           707 Grant Street                                                                             Line       3.2
           Pittsburgh, PA 15219
                                                                                                        Li         Not listed. Explain

 4.2       Timothy Wojton
           304 Ross Street                                                                              Line 3.4                                         —




           Suite 510
           Pittsburgh, PA 15219                                                                         Li     Not listed, Explain_


tFTht         Total Amounts of the Priority and Nonpriority Unsecured Claims
5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                               Total of claim amounts
 5a. Total claims from Pan 1                                                                                 55.           $                          0.00
 Sb. Total claims from Part 2                                                                                Sb.      +    $                    481,617.46
 Sc. Total of Pads 1 and 2
     Lines Sa + Sb Sc,                                                                                       Sc,           $                      481,617.46




Official Form 206 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                        Page 2 of 2
Software Copyright (ci 1996-2017 Best case, LLC wvv bestcase corn
                                              .
                                                                                                                                                               Best Case Bankruptcy
              Case 18-24108-GLT                            Doc 6         Filed 11/05/18 Entered 11/05/18 15:21:03               Desc Main
  Fill In this Information to Identify the case:                        Document      Page 11 of 24
  Debtor name         Gemini Holdings Inc.

 United States Bankruptcy Court for Ihe:                 WESTERN DISTRICT OF PENNSYLVANIA

 Case number       (if known)    18-24108
                                                                                                                            C Check if this is an
                                                                                                                              amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                               12115
Be as complete and accurate as possible. If more space Is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
      U No. Check this box and file this form with the debtors other schedules. There is nothing else to report on this form.
      • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule NB: Assets- Real and Personal           Pmpe fly
(Official Form 206N8).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                      Lease on a 2017 Jeep
              lease is for and the nature of                  Grand Cherokee-
              the debtors interest                            monthly payment of
                                                              $725
                  State the term remaining                    811 212020
                                                                                         Ally
              List the contract number of any                                            P.O. Box 380902
                    government contract                                                  Bloomington, MN 55438


 2.2.         State what the contract or                      Lease on a 2017
              lease is for and the nature of                  Cadillac
              the debtors interest                            Escalade-Monthly
                                                              payment of $1152.50
                  State the term remaining                    8/29/2020
                                                                                         GM Financial
              List the contract number of any                                            P.O. Box 100
                    government contract                                                  Williamsviile, NY 14231


 2.3.         State what the contract or                      Lease on a 2017
              lease is for and the nature of                  Mercedes-B CL563C4-
              the debtor’s interest                           Monthly payment of
                                                              $2112.46
                  State the term remaining                    12119/2019
                                                                                         Mercedes Benz Financial Services
              List the contract number of any                                            ‘.0 Box 685
                    government contract                                                  Roanoke, TX 76262




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                       Page 1 of 1
Scflwa,e Copyright IC) 1996-2017 Best Case, LLC   WVAY   bestcase.com                                                                   Best Case Bankruptcy
             Case 18-24108-GLT                         Doc 6         Filed 11/05/18 Entered 11/05/18 15:21:03                   Desc Main
 Fill In this Information to Identify the case:                     Document      Page 12 of 24
 Debtor name         Gemini Holdings Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number      (if known)    18-24108
                                                                                                                               Check if this is an
                                                                                                                               amended filing

Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12115

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 C No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form,
 • Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debt5 listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: CredItor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:

    2.1      Daniel Minnicks                   942 Penn Ave                                                                      C D
                                               Pittsburgh, PA 15222                                                              C ElF
                                               Co-Defendant in case GD-18-012101                                                 C C




    2.2      Sienna Mercato,                   942 Penn Ave                                                                     C D
             LLC                               Pittsburgh, PA 15222                                                             C ElF
                                               Co-Defendant in GD-18-012101                                                     ci C




Official Form 206H                                                          Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (ci 1996-2017 Boat Case, LLC -www bestcase.ccm                                                                        Best case Bankruptcy
             Case 18-24108-GLT                         Doc 6         Filed 11/05/18 Entered 11/05/18 15:21:03                               Desc Main
                                                                    Document      Page 13 of 24


 Fill In this Information to Identify the case:
 Debtor name         Gemini Holdings Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         18-24108
                                                                                                                                        Q Check if this is an
                                                                                                                                           amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                        04116
The debtor must answer every question. If more space is needed, attach a separate sheet to thIs form. On the top of any additional pages,
write the debtor’s name and case number (if known).

IFTh Income

1. Gross revenue from business

      D   None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                     Sources of revenue                         Gross revenue
       which may be a calendar year                                                             Check all that apply                       (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    • Operating a business                                          $0.00
       From 110112018 to Filing Date
                                                                                                    Other


       For prior year:                                                                          S Operating a business                                $204,676.00
       From 110112017 to 1213112017
                                                                                                D Other


       For year before that:                                                                    •   Operating a business                              $437,533.00
       From 110112016 to 12/31/2016
                                                                                                D   Other

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
     and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      • None,

                                                                                                Description of sources of revenue          Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

LFmwa         List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

      • None.

       Creditor’s Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page I

Software Copyright (c) 1996-2017 Beef case, LLC -www bestcase.com                                                                                   Best Case Bankruptcy
               Case 18-24108-GLT                               Doc 6         Filed 11/05/18 Entered 11/05/18 15:21:03 Desc Main
 Debtor        Gemini Holdings Inc.                                         Document      Page 14 of 24number (i(known) 18-24108
                                                                                                  Case



     or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
     may be adjusted on 4101/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
     debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      • None.

       Insider’s name and address                                                  Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5.   Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, inctuding property repossessed by a creditor, sold at
     a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      • None

       Creditor’s name and address                                      Describe of the Property                                       Date                    Value of property


6.   Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
     of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
     debt.

      • None

       Creditor’s name and address                                      Description of the action creditor took                        Date action was                     Amount
                                                                                                                                       taken

IFTh            Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

      D     None.

                 Case title                                             Nature of case             Court or agency’s name and                 Status of case
                 Case number                                                                       address
       7.1.      Jeffreyy Snyderv. Sienna                               Other Tort                 Allegheny County Civil                     •    Pending
                 Mercato, LLC; Gemini                                                              Court                                      LI   On appeal
                 Holdings, Inc.; and Daniel                                                        414 Grant Street                           C    Concluded
                 Minnicks                                                                          City County Building
                 GD-18-012101                                                                      Pittsburgh, PA 15219

       7.2.      HRLP Fourth Avenue, LLC vs.                            Contract-Lease             Allegheny County Civil                     •    Pending
                 Gemini Holdings, Inc.                                                             Court                                      C    On appeal
                 gd-i 7-004940                                                                     414 Grant Street                           C    Concluded
                                                                                                   City County Building
                                                                                                   Pittsburgh, PA 15219


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before riling this case.

      • None


Lnra Certain Gifts and Charitable_Contributions

9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
     the gifts to that recipient is less than $1,000

      C     None


Otficiai Farm 207                                           Statement of Financial Affairs for Non.Individuals Filing for Bankruptcy                                             page 2

sattware   cacY— r’ l’i   1906-2017 Best case. LLC   -   wvr,” boscase cn                                                                                        Best   case   Ba9kftpy
                Case 18-24108-GLT                          Doc 6          Filed 11/05/18 Entered 11/05/18 15:21:03 Desc Main
Debtor          Gemini Holdings Inc.                                     Document      Page 15 of 24number (if/mown) 18-24108
                                                                                               Case



                 Recipients name and address                        Description of the gifts or contributions                 Dates given                      Value

        9.1.     University of Pittsburgh
                 128 North Craig Street
                 Office of Institutional
                 Advancement
                 Pittsburgh, PA 15260                                                                                         11-22-2016               $20,000.00

                 Recipients relationship to debtor



Iflhi           Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

     • None

        Description of the property lost and                        Amount of payments received for the loss                  Dates of loss      Value of property
        how the loss occurred                                                                                                                                 lost
                                                                     If you have received payments to Cover the loss, for
                                                                    example, from insurance, government compensation, or
                                                                    tori liability, 1St the total received.

                                                                    List unpaid claims on Official Form 1O6NB (Schedule
                                                                    NB: Assets Real and Persona’ Propert’).
                                                                                 —




•Fliia Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other tiansfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    retief. or filing a bankruptcy case.

      C None.
                  Who was paid or who received                           If not money, describe any property transferred            Dates         Total amount or
                  the transfer?                                                                                                                             value
                  Address
        11.1.     RobertO Lampl Law Office
                  Benedum Trees Building
                  223 Fourth Avenue, 4th Floor
                  Pittsburgh, PA 15222                                   Attorney Fees                                              1012212018           $1,376.79

                  Email orwebsite address
                  rlam pllam p1 law.com

                  Who made the payment, if not debtor7




12. Self-settled trusts of which the debtor isa beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      • None.

        Name of trust or device                                          Describe any property tran5ferred                  Dates transfers       Total amount or
                                                                                                                            were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs, include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


Official Form    207                                     Statement of FInancial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
                                                                                                                                                    Best Case 0an”cruIcy
Scflware Copyiiahl id 1995-2017 Best Case. LLc   -   iwrw bes:ase corn
                Case 18-24108-GLT                                 Doc 6         Filed 11/05/18 Entered 11/05/18 15:21:03 Desc Main
 Debtor         Gemini Holdings Inc.                                           Document      Page 16 of 24number (iknown) 18-24108
                                                                                                     Case




         • None.

                Who received transfer?                                     Description of property transferred or                   Date transfer             Total amount or
                Address                                                    payments received or debts paid in exchange              was made                            value

•Ffla Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


         o Does not apply
                  Address                                                                                                             Dates of occupancy
                                                                                                                                      From-To
         141.     500 Three PPG Place                                                                                                 910112009-110612017
                  Pittsburgh, PA 15222

IFmL            Health Care Bankruptcies

15. Health Care bankruptcies
    is the debtor primarily engaged in offering services and facilities for:
     -diagnosing or treating injury, deformity, or disease, or
     -providing any surgical, psychiatric, drug treatment, or obstetric care?

         •   No.GotoPad9.
         C   Yes Fill in the information below.


                  Facility name and address                                Nature of the business operation, including type of services              If debtor provides meals
                                                                           the debtor provides                                                       and housing, number of
                                                                                                                                                     patients in debtor’s care

tFThI           Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

         •   No.
         C   Yes. State the nature of the information collected and retained.

17 Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA 401(k), 403(b) or other pension or
   profit-sharing plan made available by the debtor as an employee benefit?

         •   No.GotoPartlO.
         C   Yes, Does the debtor serve as plan administrator?


•FTTI’ Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions,

         • None
                  Financial institution name and                           Last 4 digits of          Type of account or           Date account was               Last balance
                  Address                                                  account number            instrument                   closed, sold,              before closing or
                                                                                                                                  moved, or                           transfer
                                                                                                                                  transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.

Official Farm 207                                              Statement of Financial Affairs far Non-Individuals Filing for Bankruptcy                                     page 4

Software copyr,ghf (ci 1996-2017 flest   case,   LLC   -   WMV besicasa corn                                                                                    Best cese Bankruptcy
             Case 18-24108-GLT                          Doc 6          Filed 11/05/18 Entered 11/05/18 15:21:03 Desc Main
Debtor       Gemini Holdings Inc.                                     Document      Page 17 of 24number Othnown) 18-24108
                                                                                            Case




      • None

       Depository institution name and address                        Names of anyone with                  Description of the contents        Do you still
                                                                      access to it                                                             have It?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


      o None
       Facility name and address                                      Names of anyone with                  Description of the contents        Do you still
                                                                      access to it                                                             have it?
       Park Place at Chapel Harbor                                    Tom Certo-lOl Hillcrest               Old Office Furnishings and         0   No
       300 Chapel Harbor Dr                                           Road, Pittsburgh, PA                  Decorations                        • Yes
       Pittsburgh, PA 15238                                           15238



?ropertv the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

      • None


IFThtV Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land] water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the deblor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance,

Report all notices, releases, and proceedings known, regardless of when they occurred.

22.   Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      •     No.
      o     Yes. Provide details below.

       case title                                                     Court or agency name and              Nature of the case                 Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or In violation of an
    environmental law?

      •     No.
      o     Yes. Provide details below.

       Site name and address                                           Governmental unit name and                Environmental law, If known   Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

      •     No,
      0     Yes. Provide details below,

Otftc:al Form 207                                     Statement of FinancIal Affairs for Non.lndlvlduals FIlIng for Bankruptcy                                page 5

Saitware copyright {c) 1996-2017 Best case. LLC   .   besicase corn                                                                              Best case eankftiptcy
            Case 18-24108-GLT                         Doc 6         Filed 11/05/18 Entered 11/05/18 15:21:03 Desc Main
 Debtor      Gemini Holdings Inc.                                  Document      Page 18 of 24number (if known) 16-24108
                                                                                         Case



       Site name and address                                        Governmental unit name and               Environmental law, if known              Date of notice
                                                                    address

IlEThtI      Details About the Debtor’s Business or Connections to Any Business

25 Other businesses In which the debtor has or has had an interest
   List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
   Include this information even if already listed in the Schedules.

      • None

    Business name address                                    Describe the nature of the business             Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                              Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtors books and records within 2 years before filing this case.
         C None
       Name and address                                                                                                                       Date of service
                                                                                                                                              From-To
       26a,1.        Grossman, Yanak, Ford
                     3 Gateway Center, Sute 1600
                     401 Liberty Avenue
                     Pittsburgh, PA 15222

       26a.2.        Robin Giancola
                     3264 Windstream Drive
                     Gibsonia, PA 15044

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

          • None



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

          • None

       Name and address                                                                                     If any books of account and records are
                                                                                                            unavailable, explain why

    26d List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
        statement within 2 years before filing this case.

           • None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      •No
      C Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members In control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of thIs case.




Otf;c:al Form 207                                  Statement of Financial Affairs for Non•lndivlduals Filing for Bankruptcy                                          page 6

Scitware Cupyrght   (ci 1996-2c17 Best Case. LLc w,nv.bestcase.m
                                              -
                                                                                                                                                        Best Case Bankruptcy
             Case 18-24108-GLT                            Doc 6        Filed 11/05/18 Entered 11/05/18 15:21:03 Desc Main
 Debtor      Gemini Holdings Inc.                                     Document      Page 19 of 24number (itknown) 18-24108
                                                                                            Case



       Name                                              Address                                             Position and nature of any            % of Interest, If
                                                                                                             Interest                              any
       Tom Cedo                                          101 Hillcrest Drive                                 President and Chief Executive         100
                                                         Pittsburgh, PA 15238



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtorwho no longer hold these positions?


      •     No
      D     Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses.
    loans, credits on loans, stock redemptions, and options exercised?

      •     No
      D     Yes. Identify below.

               Name and address of recipient                       Amount of money or description and value of               Dates            Reason for
                                                                   property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      •     No
      D     Yes. Identify below.

    Name of the parent corporation                                                                                Employer Identification number of the parent
                                                                                                                  corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      •     No
      D     Yes. Identify below.

    Name of the parent corporation                                                                                Employer Identification number of the parent
                                                                                                                  corporation

IFThE Signature and Declaration

      WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
                     —



      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. § 152, 1341,1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 5,2018

 Is! Thomas M. Certo                                                       Thomas M. Certo
 Signature of individual signing on behalf of the debtor                   Printed name

 Position or relationship to debtor              President and Chief Executive

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
• No
D Yes




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page?
Software Copftght Ic) 1996-2017 Best   case,   LLC www bestcase.com
                                                  -
                                                                                                                                                    Best   case Bankruptcy
                  Case 18-24108-GLT                   Doc 6       Filed 11/05/18 Entered 11/05/18 15:21:03                               Desc Main
82030 (Form 2030) (12/15)                                       Document       Page 20 of 24
                                                              United States Bankruptcy Court
                                                                   Western District of Pennsylvania
     In re        Gemini Holdings Inc.                                                                             Case No.      18-241 08
                                                                                   Debtor(s)                       Chapter       7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
             I’ursuant to II U S.C. * 329(a) and Fed. Bankr. P.2016(b). I certify that I am the attorney for the above named debtor(s) and that
             compensation paid tome within one year before the filing of the petition in bankruptcy, or agreed to be paid to me. for services rendered or to
             he rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                  For legal serviccs. I have agreed to accept_,_                                               $                   1,376.79
                  Prior to the tiling of this statement I have received                                        $                   1,376.79
                  Balance   Due
                                                                                                               $                        0.00

2.       The source of the compensation paid tome was:
                  • Debtor           D    Other (specify):

3.       The source of compensation to be paid tome is:
                  • Debtor           C    Other (specify):

4.           •   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law Firm.

             C I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law Firm. A
               copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.           In return for the above-disclosed fee, I have agreed to render legal service for all aspects of’ the bankruptcy case, including:

         a.      Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to tile a petition in bankruptcy;
         b.      Preparation and filing of any petition, schedules, statement of afThirs and plan which may be required;
         c.      Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d.      Representation ol’the debtor in adversary proceedings and other contested bankruptcy matters;
         e.      lOther provisions as neededj
                      Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                      reaffirmation agreements and applications as needed; preparation and filing of motions pursuant toll usc
                      522(fl(2)(A) for avoidance of liens on household goods.

6.       fly agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation ol’ the debtor(s) in
 this bankruptcy proceeding.

       November 5,2018                                                            /5/RobertO Lampl
       Date                                                                       RobertO Lampl 19809
                                                                                  Signature v/Attorney
                                                                                  RobertO Lampl Law Office
                                                                                  Benedum Trees Building
                                                                                  223 Fourth Avenue, 4th Floor
                                                                                  Pittsburgh, PA 15222
                                                                                  412-392-0330 Fax: 412-392-0335
                                                                                  rlampl@lampllaw.com
                                                                                  Name of/tn,’ firm




Software copyright (c) 1996-2017 Boat Case, LLC www bestcase.com
                                             -
                                                                                                                                                Boat Caoe Bankruptcy
           Case 18-24108-GLT                           Doc 6            Filed 11/05/18 Entered 11/05/18 15:21:03               Desc Main
                                                                       Document      Page 21 of 24



                                                                   United States Bankruptcy Court
                                                                       Vcstern District of Pennsylvania
   In re      Gemini Holdings Inc.                                                                            Case No.      18-24108
                                                                                     Debtor(s)                Chapter       7



                                                      VERIFICATION OF CREDITOR MATRIX


 I, the President and ChierExecutive of the corporation named as the debtor in this case, hereby verify that the attached list of creditors

 is true and correct to the best of my knowledge.




  Date:        November 5, 2018                                            is! Thomas M. Cefto
                                                                           Thomas NI. Certo/President and Chief Executive
                                                                           SignerTitle




software Copyright (c) ,gg6-2017 Boat Case, LLC   -    boatcase corn                                                                   Best Case Bankruptcy
Case 18-24108-GLT   Doc 6    Filed 11/05/18 Entered 11/05/18 15:21:03   Desc Main
                            Document      Page 22 of 24


                     Ally
                     P.O. Box 380902
                     Bloomington, MM 55438

                     AT&T
                     do NCO Fin/09
                     P0 Box 15391
                     Wilmington, DE 19850

                     Daniel Minnicks
                     942 Penn Ave
                     Pittsburgh, PA 15222

                     GM Financial
                     P.O. Box 100
                     Williamsville, NY 14231

                     Gross and Patterson, LLC
                     707 Grant Street
                     Pittsburgh, PA 15219

                     Hrip Fourth Avenue, LLC
                     c/o Highwoods Properties Inc.
                     3100 Smoketree Court
                     Raleigh, NC 27604

                     Internal Revenue Service
                     Centralized Insolvency Operation
                     P.O. Box 7346
                     Philadelphia, PA 19101—7346

                     Jeffrey Snyder
                     494 Sequoia Drive
                     Pittsburgh, PA 15236

                     Mercedes Benz Financial Services
                     P.O. Box 685
                     Roanoke, TX 76262

                     Pennsylvania Department of Revenue
                     P.O. Box 280509
                     Harrisburg, PA 17128-0509

                     Sienna Mercato, LLC
                     942 Penn Ave
                     Pittsburgh, PA 15222

                     Timothy Woj ton
                     304 Ross Street
                     Suite 510
                     Pittsburgh, PA 15219
Case 18-24108-GLT   Doc 6    Filed 11/05/18 Entered 11/05/18 15:21:03   Desc Main
                            Document      Page 23 of 24


                     TMC Legacy Trust
                     223 Fourth Avenue
                     9th Floor
                     Pittsburgh, PA 15222
                                                                                                                              ___________
                                                                                                                                  ___________
                                                                                                                                          __________
                                                                                                                                              _______




           Case 18-24108-GLT                                Doc 6           Filed 11/05/18 Entered 11/05/18 15:21:03            Desc Main
                                                                           Document      Page 24 of 24


                                                                       United States Bankruptcy Court
                                                                           Western District of Pennsylvania
   In re       Gemini Holdings Inc.                                            -
                                                                                          —   -

                                                                                                                  Case No.   18-24105
                                                                                          Debtor(s)               Chapter    7




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

 Pursuant to Federal Rule of Bankruptcy Procedure 7007.] and to enable the Judges to evaluate possible disqualificati
                                                                                                                        on or
 recusal, the undersigned counsel for Gemini Holdings Inc. in the above captioned action, certifies that the following is
                                                                                                                            a
 (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more
                                                                                                                    of any
 class of the corporation’s(s’) equity Interests, or states that there are no entities to report under FRBP 7007.1:




 • None [Check fapplicahle]




  November 5,2018                                                             Is/RobertO Lampl
  Date                                   -
                                                                              RobertO Lampl 18809
                                                                              Signature of Attorney or Litigant
                                                                              Counsel for GeminiHoldings Inc.                  —




                                                                              RobertO Lampi Law Office
                                                                              Benedum Trees Building
                                                                              223 Fourth Avenue, 4th Floor
                                                                              Pittsburgh, PA 15222
                                                                              412-392-0330 Fax:412-392-0335
                                                                              rlampllampIIaw.com




Software Copyright (t) 1996.2C17 Oust   Case LIC   -   www beutcase corn                                                                Oust Case Oankruptcy
